DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-4 and 6-26 is/are pending.  Claim(s) 6-10 and 12-26 is/are withdrawn.  Claim(s) 5 is/are canceled.
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that because the portion cited as the flattened ends has a diameter, the portion cannot be flattened.  This is incorrect.  For example, a cylindrical tube having an end that is completely within a plane perpendicular to the longitudinal axis has a flattened end and a diameter.  Therefore, the presence of a diameter is not sufficient to show non-flatness.  
Further, White’s Figure 3A is a side view, meaning that the terminal ends of #s 28 are flattened.  These flattened ends are also seen in Figure 3B.  
The Examiner notes the claimed language of “flattened ends” is broader than the ends disclosed (e.g. shown in Figure 5B).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White Jr, et al (White) (US 2005/0004598 A1).
Regarding Claim 1, White teaches a device for stabilizing a lumen in an open position (e.g. abstract, Figures 2-3), comprising:
a core  having a longitudinal axis along a length of the core (e.g. Figures 2-3, #11); and 
support elements secured to the core (e.g. Figures 2-3, #s 24/28), extending along at least a portion of the core (e.g. Figures 2-3), extending in a radially outward direction from the core (e.g. Figures 2-3), and 
wherein at least a portion of the support elements have flattened ends (e.g. Figures 3a-b; in both views the radially outward ends of the bristles are flat, in a cross section perpendicular to the longitudinal axis of each bristle). 
Regarding Claim 2, the core is comprised of twisted filaments (e.g. Figures 3a-b) that are comprised of a metal wire (e.g. Figures 2-3, [0049]).
Regarding Claim 3, the support element are bristles (e.g. Figures 2-3). 
Regarding Claim 4, the bristles spiral around the core along at least a portion of the length of the core (e.g. Figure 2). 
Regarding Claim 11, the core comprises helically coiled ends (e.g. Figure 2, the helical shape extends the entire length of the core and therefore the ends are coiled).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/2/2022